                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                                              Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                                MOTION FOR LEAVE TO FILE
UNITED STATES V. STONE                                        ENTRY OF APPEARANCE
                                                              UNDER SEAL

                                                              Hon. Amy Berman Jackson




       I hereby move the Court, pursuant to Local Rule 5.1(h) and as directed by the Court’s

order entered March 2, 2020, for leave to file my entries of appearance on behalf of the jurors

who have retained me ex parte and under seal, which will name each juror and assign each juror

a letter (e.g., Juror A). Pursuant to the Court’s order, I will also file on the public record a

version of the entries of appearance, which refers to any juror I represent by that assigned letter.

See Nat’l Ass’n of Waterfront Emp’rs v. Chao, 587 F. Supp. 2d 90 (D.D.C. 2008).

       This Court has permitted parties to proceed anonymously when the “need for anonymity

outweighs the general presumption that parties’ identities are public information and the risk of

unfairness to the opposing party.” Qualls v. Rumsfeld, 228 F.R.D. 8, 10 (D.D.C. 2005) (internal

citations and quotations omitted). The Court has set forth a set of non-exclusive factors that it

considers in balancing those interests:

       (1) whether the justification asserted by the requesting party is merely to avoid
           the annoyance and criticism that may attend any litigation or is to preserve
           privacy in a matter of a sensitive and highly personal nature;
       (2) whether identification poses a risk of retaliatory physical or mental harm to
           the requesting party or even more critically, to innocent non-parties;
       (3) the ages of the persons whose privacy interests are sought to be protected;
       (4) whether the action is against a governmental or private party; and
        (5) the risk of unfairness to the opposing party from allowing an action against it
            to proceed anonymously.

Doe v. U.S. Dep’t of State, No. 1:15-cv-01971, 2015 WL 9647660, at *2 (D.D.C. Nov. 3, 2015).

Here, preserving the jurors’ anonymity is the very subject of this litigation, and is required “to

preserve privacy in a matter of a sensitive and highly personal nature.” The need for anonymity

in this case outweighs the general presumption that the jurors’ identities are public information.

Here, the parties to the underlying criminal litigation are aware of the jurors’ identities, so there

can be no unfairness to parties from maintaining the confidentiality of the jurors’ names from the

public. There is no unfairness to the intervenor because (1) his motion disclaims any present

interest in obtaining access to juror names (Dkt. No. 4 at 1); and (2) if he did in the future request

juror names, the merits of such request would be adjudicated in light of the jurors’ privacy

interests.

 Date: March 9, 2020                                  By: /s/ Alan Raul
                                                         Alan Charles Raul
                                                         Bar ID 362605
                                                         SIDLEY AUSTIN LLP
                                                         1501 K Street, N.W.
                                                         Washington, D.C. 20005
                                                         Tel: (202) 736-8477
                                                         Fax: (202) 736-8711
                                                         araul@sidley.com




                                                  2
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                            Hon. Amy Berman Jackson
UNITED STATES V. STONE




                                    [PROPOSED] ORDER

       Upon consideration of Jurors’ Counsel’s Motion for Leave to File Entry of Appearance

Under Seal, it is hereby

       ORDERED that the Motion for Leave to File Entry of Appearance Under Seal is

GRANTED; and further

       ORDERED that any supplemental entry or entries of appearance on behalf of other

jurors who subsequently retain Alan Raul as Jurors’ Counsel shall be filed under seal.



________________________________                    ________________________________
             Date                                      HON. AMY BERMAN JACKSON
                                                        United States District Judge
                                CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I served upon all counsel of record the foregoing

documents by filing said documents using the Court’s Electronic Case Filing System.

 Date: March 9, 2020                                  /s/ Alan Raul
                                                      Alan Charles Raul
          NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of

the foregoing:

Norman A Pattis
PATTIS & SMITH, LLC
383 Orange Street
1st Floor
New Haven, CT 06511
203-393-3017
Fax: 203-393-9745

J.P. Cooney
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7281
Email: joseph.cooney@usdoj.gov

John Crabb , Jr.
U.S. ATTORNEY'S OFFICE
Judiciary Center Building
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
(202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk.law

Robert C Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
(954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954-328-9064
Email: gsmith@strategysmith.com

Seth Ginsberg
ATTORNEY AT LAW
299 Broadway
Suite 1405
New York, NY 10007
212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com
